18-22940-shl         Doc 41       Filed 03/13/20 Entered 03/13/20 15:44:45                    Main Document
                                                     Pg 1 of 2
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
In re:                                                              Chapter 13

                                                                         Case No. 18-22940 (RDD)
Douglas Kramer
                                                   Debtor(s).
------------------------------------------------------------------x

                             DEBTOR LOSS MITIGATION AFFIDAVIT

STATE OF NEW YORK  )
                   )ss.:
COUNTY OF WESTCHESTER                                         )

        I, Articia Hendricks, being sworn, say:

        I am not a party to this action, am over 18 years of age and reside in
        Westchester, New York.

        On March 12, 2020, I served a true and completed copy of the documents requested upon
the following parties via (first class mail, facsimile or email) Jonathan Schwalb, Esq. at the
following addresses jschwalb@friedmanvartolo.com; including the following documents:

                 A copy of the Debtor’s1 two (2) most recent federal income tax returns;

              A copy of the Debtor’s last two (2) paycheck stubs, proof of social security
income, pensions, or any other income received by the Debtor;

        Or, if Debtor is self-employed:

               A copy of the Debtor’s business’ two (2) most recent months’ profit and loss
statements, setting forth a breakdown of the monthly business income and expenses for [the
months of];

                 A copy of the mortgagee=s completed financial worksheet;

                Proof of second/third party income by affidavit of the party, including the party’s
last two (2) paycheck stubs,

                 Other (please specify)

             •   Request for Mortgage Assistance,

             •   Hardship Affidavit,


1
 Unless otherwise provided herein, all capitalized terms are defined in the Southern District of New York’s Loss
Mitigation Program Procedures. The Loss Mitigation Program Procedures’ definition of “Debtor” includes joint
debtors.
18-22940-shl    Doc 41     Filed 03/13/20 Entered 03/13/20 15:44:45       Main Document
                                         Pg 2 of 2
          •   Financial Analysis Worksheet,

          •   Homeowner's Insurance Policy.

Dated: White Plains, New York
       March 13, 2020

                                                  /s/ Articia Hendricks
                                                  Articia Hendricks

Sworn before me on this
13th day of March 2020

/s/ Melissa Showers
Melissa Showers
Notary Public, State of New York
Registration No. 01SH6390740
Qualified in Westchester County
Commission Expires April 22, 2023




                                              2
